DETAILED ACTION
This final rejection is responsive to amendments and remarks filed 11 June 2021.
Claims 1-4, 8-11, 14-16, 18, 21-22, and 24 are amended. Claims 26-32 remain cancelled. No claims have been added or withdrawn. Therefore, claims 1-25 are presently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 18 March 2021, 28 April 2021, and 31 August 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
In view of the amendments, the previous objection to claim 21 and rejection of claims 3 and 9-10 under 35 U.S.C. § 112(b) are withdrawn.
Applicant's arguments regarding the rejections under 35 U.S.C. § 103 have been fully considered but they are not persuasive. The Applicant argues that the references Julian and Azout do not teach the amended limitations (Remarks, pp. 12-14). Specifically, it is argued that “Julian does not teach or suggest a tester to test performance in a second convolutional neural network” (Remarks, p. 12). However, the process of validating a new model in Julian discloses testing performance of updated weight values in a second neural network. The rejection below is updated to reflect the amended limitations.

Claim Objections
Claim 4 is objected to because of the following informalities:  claim 4 recites the limitation “the first combination of the first ones of the updated weight values of the second combination of the second ones of the updated weight values” (emphasis added). In view of the antecedent basis, it appears that the emphasized word was intended to be “or” and not “of.” Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims in this application that are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art include claims 8-14.
There is support in the specification in at least FIGS. 1A and 1B and P[0018] for an example hardware platform to execute the disclosed methods. Further, FIG. 5 and PP[0058-62] offer support for the disclosed methods.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Julian et al. (US 2015/0324686) (“Julian”) in view of Azout et al. (US 2018/0374105) (“Azout”).
Regarding claim 1, Julian teaches an apparatus to provide weights for use with convolutional neural networks (Julian, PP[0094, 0099], “The neuron model includes a receiving means, computing means and transmitting means. In one aspect, the receiving means, computing means, and/or transmitting means may be the general-purpose processor 502, program memory 506, memory block 504, memory 602, interconnection network 604, processing units 606, processing unit 704, local processing units 802, and or the routing connection processing units 816 configured to perform the functions recited. … the aforementioned means may be any module or any apparatus configured to perform the functions recited by the aforementioned means.”), 
the apparatus comprising: 
a communication interface to: 
send first weight values to first client devices via a network (Julian, P[0102], “At block 904, the initial model weights [first weight values] (also referred to as ‘model’), W0, may be pushed out or distributed to users (e.g., mobile devices such as smartphones or other devices [first client devices]) or other entities.” Julian, FIG. 9 shows that a central server pushes the initial model weights to users, suggesting pushing via a network.); and 
access sets of updated weight values provided by the first client devices via the network (Julian, P[0105], “The mobile devices (e.g., smartphones) [the first client devices] may send their model weight updates ΔW0,i [sets of updated weight values] for collection via a central server/hub, in block 910.”), 
the updated weight values generated by the first client devices training respective first … neural networks based on: (a) the first weight values, and (b) sensor data generated at the first client devices (Julian, P[0103], “At blocks 906 and 908, each mobile device may use the model W0 [the first weight values] to perform a particular task. For example, in some aspects, the model W0 may provide classification of data on the mobile device. For instance, the model W0 may identify and/or label objects in pictures for the device users. In some aspects, the objects may be automatically identified or labeled using the model W0. Additionally, each mobile device may learn model parameter updates [training] when a picture is taken [sensor data generated], or in some cases when pictures are previewed, the mobile device i may also compute and accumulate model parameter updates ΔW0,i [the updated weight values].” The neural network models residing on the client devices may disclose respective first neural networks.); 
a tester to test performance in a second … neural network of a first combination of first ones of updated weight values from first client devices and a second combination of second ones of the updated weight values from the first client devices (Julian, PP[0106-0107], “At block 912, the central server/hub may in turn, compute a new model W1 based on the received model weight updates Δ W0,i from the mobile devices [which include a first combination of first ones of updated weight values from first client devices and a second combination of second ones of the updated weight values from the first client devices]. In some aspects, the new model may be validated via a validation process at block 914 [a tester to test performance].” The model to update residing on the server may disclose a second neural network.); 
a distribution selector to, based on the testing, select server-synchronized weight values from the first combination of the first ones of the updated weight values or the second combination of the second ones of the updated weight values (Julian, PP[0113-0014], “the updated model performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount… In some aspects, an outlier detector, as described below, may identify a subset of users’ weights to remove/ignore, for example. The updated model may then be recomputed based on the remaining weights.”); and 
the communication interface to send the server-synchronized weight values to at least one of: (a) a second client device from which the updated values were not received, or (b) at least some of the first client devices (Julian, P[0107], “At block 916, the new model W1 [containing the server-synchronized weight values] may be pushed out or distributed to the mobile device users [at least some of the first client devices].”).  
Julian does not explicitly disclose convolutional neural networks.
However, Azout teaches convolutional neural networks (Azout, FIG. 7 and PP[0098-99], “In the example shown, at 711, a client receives a global model. For example, a global machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on digital media. … At 713, a client receives a group model. For example, a group machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on the result of a first model.”).
Julian discloses training first neural networks on respective client devices and testing performance in a second neural network but does not disclose convolutional neural networks specifically. However, Azout is also directed to training and testing neural networks, which are distributed to client devices, and discloses convolutional neural networks. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural networks disclosed in Julian to be convolutional neural networks, as disclosed in Azout, to yield predictable results of training and testing convolutional neural networks.

Regarding claim 2, Julian in view of Azout teaches the apparatus as defined in claim 1.
Julian further teaches the apparatus, further including a convolutional neural network configurator to configure a structure of the second … neural network (Julian, PP[0123-0125], “The updated model may include architecture updates. … In one approach, the model performance during the compute and validate phases may be monitored to determine whether there is convergence for the current model capacity. … If model growth is indicated, the number of neurons in one or more existing layers may be increased, or one or more additional layers may be added to the model, for example.”), and 
the communication interface is to send at least a portion of the second … neural network to the at least one of: (a) the second client device from which the updated weight values were not received, or (b) the at least some of the first client devices (Julian, PP[0106-0107], “At block 912, the central server/hub may in turn, compute a new model W1 based on the received model weight updates Δ W0,i from the mobile devices. In some aspects, the new model may be validated via a validation process at block 914. At block 916, the new model W1 [at least a portion of the second neural network] may be pushed out or distributed to the mobile device users [the at least some of the first client devices]. … Thereafter, the process may be repeated to further update the model.”).  
Julian does not explicitly disclose convolutional neural networks.
However, Azout teaches convolutional neural networks (Azout, FIG. 7 and PP[0098-99], “In the example shown, at 711, a client receives a global model. For example, a global machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on digital media. … At 713, a client receives a group model. For example, a group machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on the result of a first model.”).
Julian discloses sending at least a portion of the second neural network to client devices but does not disclose a convolutional neural network specifically. However, Azout is also directed to sending a neural network model to client devices and discloses a convolutional neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network disclosed in Julian to be a convolutional neural network, as disclosed in Azout, to yield predictable results of sending a convolutional neural network to client devices.

Regarding claim 3, Julian in view of Azout teaches the apparatus as defined in claim 2.
Julian further teaches the apparatus, wherein the convolutional neural network configurator is to configure the structure of the second … neural network by at least one of configuring a number of neurons or configuring how the neurons are connected in the second … neural network (Julian, PP[0123, 0125], “The updated model [second neural network] may include architecture updates. … If model growth is indicated, the number of neurons in one or more existing layers may be increased, or one or more additional layers may be added to the model, for example. The new neurons and/or levels may be added in one of several ways.”).  
Julian does not explicitly disclose convolutional neural networks.
However, Azout teaches convolutional neural networks (Azout, FIG. 7 and PP[0098-99], “In the example shown, at 711, a client receives a global model. For example, a global machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on digital media. … At 713, a client receives a group model. For example, a group machine learning model and trained weights are transferred from a server to a client device. In some embodiments, a CNN model is received for running inference on the result of a first model.” Azout, P[0108], “In some embodiments, the feedback from the global model and/or the group model is used to revise the global model. Once revised, the global model may be redistributed to clients for analysis and additional revision.”).
Julian discloses configuring the structure of the second neural network by configuring a number of neurons or configuring how the neurons are connected in the second neural network but does not disclose a convolutional neural network specifically. However, Azout is also directed to revising a neural network model that is redistributed to client devices and discloses a convolutional neural network. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the neural network disclosed in Julian to be a convolutional neural network, as disclosed in Azout, to yield predictable results of configuring a convolutional neural network.

Regarding claim 4, Julian in view of Azout teaches the apparatus as defined in claim 1.
Julian further teaches the apparatus, wherein the tester is to determine whether the first combination of the first ones of the updated weight values of the second combination of the second ones of the updated weight values satisfies a feature-recognition accuracy threshold by at least one of: (a) accurately identifying features present in input data, or (b) not identifying features that are not present in the input data (Julian, P[0113], “In some aspects, the updated model [containing the first or second combination of the first or second ones of the updated weight values] performance may be measured on a validation data set. In one example, an updated model performance may be measured by computing an accuracy or F-score [a feature-recognition accuracy, which is scored based on accurately identifying features present in input data or not identifying features that are not present in the input data] for object recognition. In this example, the updated model may be distributed or pushed out only if the validation performance does not decrease by more than a predetermined amount [feature-recognition accuracy threshold] (e.g., a defined percentage or a fixed difference). If the performance does decrease by more than the targeted amount, corrective measures may be implemented.”).  

Regarding claim 5, Julian in view of Azout teaches the apparatus as defined in claim 1.
Julian further teaches the apparatus, wherein the first client devices are mobile cameras (Julian, P[0130], “As an example, in the exemplary architecture 1000 for a classifier of FIG. 10, the devices provide input data 1002 (e.g., may take pictures or provide other sensory input data).” Julian, P[0160], “One or more users may wish to use mobile devices to collect sensory data and, in some cases, classify these data into meaningful labels (e.g., view mushrooms with a camera in order to identify the mushroom type).”).

Regarding claim 6, Julian in view of Azout teaches the apparatus as defined in claim 1.
Julian further teaches the apparatus, wherein the sensor data generated at the first client devices is at least one of visual capture data, audio data, or motion data (Julian, P[0080], “The server may be configured with a set of statistical features that are relevant to a data set. In some aspects, the data set may, for example, correspond to a particular sensory modality (image, sound, orientation, location, etc.). The server may generate a classifier based on the received corpora of labeled examples and the set of statistical features.” Julian, P[0130], “As an example, in the exemplary architecture 1000 for a classifier of FIG. 10, the devices provide input data 1002 (e.g., may take pictures or provide other sensory input data).”).

Regarding claim 7, Julian in view of Azout teaches the apparatus as defined in claim 1.
Julian further teaches the apparatus, wherein the communication interface, the tester, and the distribution selector are implemented at a server (Julian, FIG. 9 shows that communication with client devices, validation, and distribution of updates are implemented at a central server. Julian, P[0212], “The various operations of methods described above may be performed by any suitable means capable of performing the corresponding functions. The means may include various hardware and/or software component(s) and/or module(s).”).

Regarding claims 8-14, claims 8-14 are directed to an apparatus to provide weights for use with convolutional neural networks, the apparatus comprising means to perform the steps recited in claims 1-6, respectively. Therefore, the rejections made to claims 1-6 are applied to claims 8-14.

Regarding claims 15-20, claims 15-20 are directed to a non-transitory computer readable storage medium comprising instructions that, when executed, cause at least one processor to perform the steps recited in claims 1-6, respectively. Therefore, the rejections made to claims 1-6 are applied to claims 15-20.
In addition, Julian teaches, “The steps of a method or algorithm described in connection with the present disclosure may be embodied directly in hardware, in a software module executed by a processor, or in a combination of the two. A software module may reside in any form of storage medium that is known in the art” (Julian, P[0216]).

Regarding claims 21-25, claims 21-25 are directed to a method to perform the steps recited in claims 1-5, respectively. Therefore, the rejections made to claims 1-5 are applied to claims 21-25.



















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124